363 Mich. 232 (1961)
109 N.W.2d 143
HARVEY
v.
LEWIS.
Calendar Nos. 48,730, 48,731, 48,732, 48,785, 48,793.
Supreme Court of Michigan.
Stricken from the call of the April term on sua sponte order April 7, 1961.
Briefs and appendices ordered stricken and appeals dismissed conditionally May 2, 1961.
*234 Walter M. Nelson (Burger & Sullivan and Frank Iannelli, of counsel for Harvey and McAlonan, Clarence T. Wilson, of counsel for Henkle, Moist, and others), for plaintiffs.
Constantine A. Tsangadas, claimant, in propria persona.
Stanley E. Beattie, counsel for receiver, in propria persona (Thomas C. Mayer, of counsel).
Ralph W. McKenney, guardian ad litem, in propria persona.
Stanley E. Beattie (John R. Starrs, in propria persona, of counsel), for John R. Starrs, receiver.
John Sklar, for defendant Cohn.
Irwin I. Cohn, for defendant Congregation Adas Shalom.
Plaintiffs' briefs and appendices ordered stricken and plaintiffs' appeals dismissed conditionally May 2, 1961.
PER CURIAM:
On motion of the Court, the briefs and appendices of plaintiffs-appellants Harvey, et al., in the above-styled matters are stricken for gross violations of Court Rule No 67 (particularly sections 1, 2, and 6 thereof).[*]
Further, under authority of Court Rule No 70, § 5(b),[] the appeals of plaintiffs-appellants Harvey, et al., will be dismissed 60 days from date unless by then appellants have filed briefs and appendices complying with appellate rules.
NOTES
[*]  Court Rules (1945) were amended and certain sections added, October 30, 1956, effective January 2, 1957. For Rule No 67 see 347 Mich xxii, and subsequent amendment effective July 1, 1959, at 355 Mich xiv. For Rule No 70. § 5(b), see 347 Mich xxx.  REPORTER.
[]  As to Nos. 48,731 and 48,732, see, also, Author's Comment, Honigman, Michigan Court Rules Annotated (1959 Pocket Part, p 214).